
	

113 HRES 236 IH: Expressing the sense of the House of Representatives on fully spending the receipts of the Harbor Maintenance Trust Fund on United States ports and harbors each year, and for other purposes.
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 236
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Ms. Hahn (for
			 herself, Mr. Poe of Texas, and
			 Ms. Brown of Florida) submitted the
			 following resolution; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives on fully spending the receipts of the Harbor Maintenance Trust
		  Fund on United States ports and harbors each year, and for other
		  purposes.
	
	
		Whereas ports and harbors play a vital role in the United
			 States economy;
		Whereas ports move 2.3 billion tons of cargo a year in the
			 United States;
		Whereas the United States assesses a harbor maintenance
			 tax of approximately $1.6 billion a year on goods imported through the Nation’s
			 ports for the express purpose of keeping United States ports strong;
		Whereas only a fraction of the harbor maintenance tax has
			 been spent on maintaining the Nation’s harbors;
		Whereas the Harbor Maintenance Trust Fund has built a
			 surplus of over $8 billion, even as United States ports and harbors are
			 egregiously undermaintained and underdredged, reducing the Nation’s
			 competitiveness in the world and increasing costs for businesses and consumers;
			 and
		Whereas the failure to spend the receipts of the Harbor
			 Maintenance Trust Fund to keep the Nation’s ports and harbors strong breaks a
			 trust with the people of the United States: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)commits itself to
			 fully spending the receipts of the Harbor Maintenance Trust Fund on United
			 States ports and harbors each year;
			(2)affirms that the
			 surplus in the Harbor Maintenance Trust Fund should be spent down to zero on
			 the Nation’s ports and harbors as soon as possible; and
			(3)urges United
			 States ports and the Corps of Engineers to make all necessary preparations for
			 the expansion and acceleration of port and harbor dredging to be made possible
			 by 100 percent use of the receipts of the Harbor Maintenance Trust Fund.
			
